                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION

                                                CLERK'S MINUTES

 CASE NO.:            8:18-cr-460-T-02AEP                       DATE:               12/10/18
 HONORABLE ANTHONY E. PORCELLI                                  INTERPRETER:        n/a
                                                                LANGUAGE:
 UNITED STATES OF AMERICA
                                                                GOVERNMENT COUNSEL
 v.
                                                                Frank Murray AUSA
 JOSEPH DAVID CALTAGIRONE                                       DEFENSE COUNSEL
                                                                Tamara Theiss, AFPD
 COURT REPORTER: digital                                        DEPUTY CLERK:       Lynne Vito
 TIME:     11:15 to 11:57                TOTAL: 4 2 MIN         PROBATION:
                                                                COURTROOM:          10A

PROCEEDINGS: GUILTY PLEA PROCEEDING

Defendant provided w/copy of Information; advised of charges.

Plea Agreement filed. Defendant sworn.

Plea of guilty entered as to count one of the Information.

Waiver of Indictment executed

Factual basis ESTABLISHED

Adjudication of GUILT Deferred

REFERRED TO PROBATION FOR PRE-SENTENCE INVESTIGATION

SENTENCING SCHEDULED FOR To be determined

BOND IS CONTINUED
